Title: To George Washington from Henry Laurens, 4 April 1778
From: Laurens, Henry
To: Washington, George



Sir
York Town [Pa.] 4th April 1778

Since my last of the 30th Ulto ⅌ Barry I had the honour of receiving & presenting to Congress Your Excellency’s favour of the 29th of that Month which having been taken under consideration the Inclosed Act was this day Resolved—for empowring Your Excellency when you shall judge it necessary to call on the States of Maryland Pennsylvania & New Jersey for Five Thousand Militia Men, Armed & accoutred. I have the honour to be With great Esteem & Respect Sir, Your Excellency’s Most obedient & Most humble servant

Henry Laurens, President of Congress.


P.S. Evening 9 oClock Monsr de Francy this moment delivered me Your Excellency’s favour of the 1st Inst. which shall be presented to Congress on Monday—mean time permit me Sir to intimate, that I had backed the Report of Your Excellency’s Letter of the 27th ffebruary with an information to Congress that, one Gentleman of the late Committee on the Ticonderoga Enquiry had retired, & that it was impracticable for me to give that attention which was due to an affair of such importance—a new Committee was immediately appointed, these Gentlemen some 8 or 10 days ago offered a Report; when Mister Duer interposed arguments which induced the House to postpone the Consideration, for two days—I have taken the liberty to name that Gentleman because his declared motives for delay were coupled with assurances of particular considerations respecting General Schuyler—this very Morning I called on Mister Duer & reminded him of his engagements, urging the painful situation in which his friend & the other General Officers remained—he replied “I will soon bring on that business” Your Excellency’s present Letter will prove a further incitement. I have very long felt, for the Gentlemen who are subjects of the Enquiry & although it was with extreme reluctance I obeyed the order of Congress, to be of the original Committee, after having urged such reasons for exemption as appeared to me very forcible—yet I cannot charge my self with delinquincy at any stage in the course of our proceedings. to account for the uncouth & entangled state of this Enquiry, would not be half so difficult as it might be impertinent to the proper

line of my correspondence, from this consideration I shall only add, that I trust Your Excellency’s present application will have that weight which is justly due.


H.L.
